Citation Nr: 0218083	
Decision Date: 12/13/02    Archive Date: 12/18/02

DOCKET NO.  95-21 802	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, 
Texas


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Vito A. Clementi, Counsel


INTRODUCTION

The appellant had active duty from June 1969 to December 
1970, with a period of service that was other than honorable 
from March through December 1971.  

This matter was last before the Board of Veterans' Appeals 
(Board) in December 2000, on appeal from a decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.  Upon its last review, the Board remanded the 
claim for compliance with the then-newly enacted Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), now codified at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107 (West Supp. 2001).

Having reviewed all of the evidence of record, the Board is 
of the opinion that his matter is ready for appellate 
review.  


FINDINGS OF FACT

1. The appellant is not a veteran of combat.

2. There is no corroboration for any of the appellant's 
claimed qualifying stressors.  


CONCLUSION OF LAW

PTSD was not incurred in or as a result of the appellant's 
active military service. 38 U.S.C.A. §§ 1110, 1154 (West 
1991); 38 C.F.R. §§ 3.303, 3.304 (2002).






REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Matter:  VA's Duty to Notify and Assist

Prior to proceeding with an examination of the merits of the 
claim, the Board must first determine whether the appellant 
has been apprised of the law and regulations applicable to 
this matter and the evidence that would be necessary to 
substantiate the claim; and whether the claim has been fully 
developed in accordance with applicable law.  See VCAA, 
eliminating the well-grounded claim requirement; expanding 
the duty of VA to notify the appellant and the 
representative of requisite evidence, and enhancing the duty 
to assist a claimant in developing the information and 
evidence necessary to substantiate a claim.  See generally 
VCAA; see also 66 Fed. Reg. 45,620 (Aug. 29, 2001) [codified 
as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a); and effective 
November 9, 2000, except for the amendment to 38 C.F.R. § 
3.156(a) that is effective August 29, 2001.  Except for the 
amendment to 38 C.F.R. § 3.156(a), the second sentence of 38 
C.F.R. § 3.159(c), and 38 C.F.R. § 3.159(c)(4)(iii), VA 
stated that "the provisions of this rule merely implement 
the VCAA and do not provide any rights other than those 
provided in the VCAA."  66 Fed. Reg. 45,629].  

The United States Court of Appeals for Veterans Claim 
(Court) held in Holliday v. Principi, 14 Vet. App. 280 
(2001) that the VCAA was potentially applicable to all 
claims pending on the date of enactment, citing Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  Subsequently, however, 
the United States Court of Appeals for the Federal Circuit 
held that Section 3A of the VCAA (covering the duty to 
notify and duty to assist provisions of the VCAA) was not 
retroactively applicable to decisions of the Board entered 
before the effective date of the VCAA (Nov. 9, 2000).  
Bernklau v. Principi, No. 00-7122 (Fed. Cir. May 20, 2002); 
See also Dyment v. Principi, No. 00-7075 (Fed. Cir. April 
24, 2002).  In reaching this determination, the Federal 
Circuit appears to reason that the VCAA may not apply to 
claims or appeals pending on the date of enactment of the 
VCAA.  However, the Federal Circuit stated that it was not 
reaching that question.  The Board notes that VAOPGCPREC 11-
2000 (Nov. 27, 2000) appears to hold that the VCAA is 
retroactively applicable to claims pending on the date of 
enactment.  Further, the regulations issued to implement the 
VCAA are to be applicable to "any claim for benefits 
received by VA on or after November 9, 2000, the VCAA's 
enactment date, as well as to any claim filed before that 
date but not decided by VA as of that date."  66 Fed. Reg. 
45,629 (Aug. 29, 2001).  Precedent opinions of the chief 
legal officer of the Department and regulations of the 
Department are binding on the Board.  38 U.S.C.A. § 7104(c) 
(West 1991).  For purposes of this determination, the Board 
will assume that the VCAA is applicable to claims or appeals 
pending on the date of enactment of the VCAA.

The VCAA provides that VA shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate the claimant's claim for a benefit under a law 
administered by the Secretary, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  In part, the VCAA specifically 
provides that VA is required to make reasonable efforts to 
obtain relevant governmental and private records that the 
claimant adequately identifies to VA and authorizes VA to 
obtain.  The VCAA further provides that the assistance 
provided by the Secretary shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary, as further defined by 
statute, to make a decision on the claim.  38 U.S.C.A. 
§ 5103A (West Supp. 2001). 

The Board has carefully considered the evidence of record 
and is of the opinion that the provisions of the VCAA have 
been satisfied.  

The record indicates that the appellant has been fully 
apprised of what evidence would be necessary to substantiate 
the claim, as well as informed of the specific assignment of 
responsibility for obtaining such evidence.  38 U.S.C. § 
5103(a); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
The appellant was provided with a copy of the original 
rating decision dated in October 1994, setting forth the 
general requirements of then-applicable law pertaining to 
the establishment of claims of service connection.  The 
general advisement was reiterated in the Statement of the 
Case dated in April 1995 as well as in a Supplemental 
Statement of the Case dated in June 2000.  Most critically, 
the appellant was again informed of these provisions of law, 
the evidence then of record, and VA's mandated further 
effort to assist him in the development of his claim by his 
receipt of the Board's December 2000 remand.  

Of particular note, by letter dated in February 1993, the 
appellant was apprised of his specific responsibility to 
provide a comprehensive statement of his claimed stressors.  
Although he did so, following receipt of his statement 
relative to general knowledge of the deaths of several 
individuals in a helicopter crash, the appellant was 
requested by letter dated in August 1997 to provide 
additional clarifying data as to his participation in this 
incident.  The appellant did not respond to this advisement, 
and it has not been returned as undelivered.  

VA has also made reasonable efforts to identify and obtain 
relevant records in support of the claim.  38 U.S.C.§ 5103A 
(a),(b) and (c).  In particular, VA obtained the complete 
record of the line of duty investigation conducted as a 
result of an trucking accident occurring during the 
appellant's Vietnam tour in October 1970; as well as 
official government records obtained from the U.S. Armed 
Services Center for Research of Unit Records (USASCRUR). 

VA has also conducted necessary medical inquiry in an effort 
to substantiate the claim.  See VA medical examination, 
dated in November 1992.  38 U.S.C.§ 5103A (d).  

Given the extensive development undertaken by the both the 
RO and the Board and the fact that the appellant has pointed 
to no other evidence which has not been obtained, the Board 
finds that the record is ready for appellate review.  


The Merits of the Claim

The appellant is seeking service connection for PTSD.  In 
general, service connection may be granted for disability or 
injury incurred in or aggravated by active military service.  
38 U.S.C.A. §§ 1110, 1131.  The resolution of this issue 
must be considered on the basis of the places, types and 
circumstances of his service as shown by service records, 
the official history of each organization in which the 
claimant served, his medical records and all pertinent 
medical and lay evidence.  Determinations relative to 
service connection will be based on review of the entire 
evidence of record. 38 C.F.R. § 3.303(a).  

As a general matter, service connection for a disability on 
the basis of the merits of such claim is focused upon (1) 
the existence of a current disability; (2) the existence of 
the disease or injury in service, and; (3) a relationship or 
nexus between the current disability and any injury or 
disease during service.  See Cuevas v. Principi, 3 Vet. App. 
542 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).

With regard to PTSD, requisite for a grant of service 
connection is medical evidence establishing a diagnosis of 
the disorder, credible supporting evidence that the claimed 
in-service stressors actually occurred, and a link, 
established by medical evidence, between the current 
symptomatology and the claimed in-service stressors. 38 
C.F.R. § 3.304(f) (2002).

With regard to the second PTSD element, that of an in-
service stressor, the evidence necessary to establish that 
the claimed stressor actually varies depending on whether it 
can be determined that the veteran "engaged in combat with 
the enemy." 38 U.S.C.A. § 1154(b) (West 1991); 38 C.F.R. 
3.304(d) (2002).  If it is determined through military 
citation or other supportive evidence that a veteran engaged 
in combat with the enemy, and the claimed stressors are 
related to combat, the veteran's lay testimony regarding the 
reported stressors must be accepted as conclusive evidence 
as to their actual occurrence and no further development or 
corroborative evidence will be necessary.  38 C.F.R. § 
3.304(f) (2002).

Where a determination is made that the veteran did not 
"engage in combat with the enemy," or the claimed stressor 
is not related to combat, the veteran's lay testimony alone 
will not be enough to establish the occurrence of the 
alleged stressor.  Moreau v. Brown, 9 Vet. App. 389, 395 
(1996); Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  In 
such cases, the record must contain service records or other 
statements as to the occurrence of the claimed stressor.  
See West (Carlton) v. Brown, 7 Vet. App. 70, 76 (1994); 
Zarycki v. Brown, 6 Vet. App. 91, 98 (1993). Once 
independent verification of the stressor event has been 
submitted, the veteran's personal exposure to the event may 
be implied by the evidence of record.  A veteran need not 
substantiate his actual presence during the stressor event; 
the fact that the veteran was assigned to and stationed with 
a unit that was present while such an event occurred may 
strongly suggest that he was, in fact, exposed to the 
stressor event.  See Pentecost v. Principi, 16 Vet. App. 124 
(2002); Suozzi v. Brown, 10 Vet. App. 307 (1997).

The Board notes that there is a diagnosis of PTSD of record 
in a VA examination in 1992.  A review of that report 
indicates that the examiner acknowledged that it was 
difficult to formulate a "definitive" diagnosis based upon 
the claimant's statements.  Indeed, the examiner's own 
comments in the text of the report appear to cast doubt upon 
the presence of important symptoms required to support a 
diagnosis of PTSD.  For purposes of this decision, however, 
the Board will assume without deciding that there is a 
diagnosis of PTSD of record.

Of particular pertinence to this matter, it has been held 
that a medical opinion diagnosing PTSD does not suffice to 
verify the occurrence of the claimed in-service stressors.  
See Moreau; Cohen v. Brown, 10 Vet. App. 128, 142 (1997).  
In this regard, the appellant was diagnosed to have PTSD by 
a VA examiner in November 1992.  However, it is upon the 
lack of a verified stressor that the claim in this case 
fails.

Firstly, the appellant is not a combat veteran.  See 
Zarycki, supra.  His report of separation from the Armed 
Forces does not indicate that he has any awards, decorations 
or qualifications indicative of combat service, and his 
military personnel record indicates that at all times 
pertinent to the appeal, he served as an administrative 
specialist or a truck driver.  

The record does not otherwise indicate any corroboration for 
the appellant's claimed stressors.  The appellant's first 
claimed stressor is reported to have occurred while he was 
stationed in Vietnam in October 1970, and involved in a 
motor vehicle accident in which the 21/2 ton truck he drove 
ran into a ditch and turned over.  A line of duty 
determination indicates that both the appellant and his 
then-passenger reported that after the accident, they were 
accosted at rifle point by an individual with a rifle who 
demanded monetary payment for damages to a tree struck by 
the vehicle.  However, because the appellant was then 
absent-without authority; and had in fact misappropriated 
the government vehicle to see his then-girlfriend, a line-
of-determination found that the incident was not in the line 
of duty.  

A May 1971 service personnel report states that this 
incident was not in the line of duty but not due to the 
appellant's own misconduct.  In an administrative decision 
dated January 1974, it was determined by the VA that this 
accident was due to the veteran's own willful misconduct and 
for this reason could not be considered to be in the "line 
of duty" within the meaning of pertinent VA regulations.  
Because this incident did not occur in the line of duty, it 
is not for consideration in this matter.  See 38 U.S.C. 
§ 105(a); Yeoman v. West, 140 F.3d 1443 (1998); cf. Wilson 
v. West, 11 Vet. App. 383 (1998).

Although the appellant has also reported that he was 
involved in "three firefights," he has not provided any 
information to substantiate this claim, notwithstanding 
being advised to do so.  The Board observes in this regard 
that although the November 1992 VA examiner thought it was 
reasonable that the appellant would have been exposed to 
"firefights" as he described, such an opinion is not 
sufficient to find that the stressor occurred.  Moreau, 
supra.  

The appellant has also stated that he was aware of a 
helicopter crash in which several individuals were killed.  
However, there is no evidence that the appellant was a 
witness to such incident; knew of the individuals killed, or 
was in the general proximity to the incident.  Indeed, the 
official report of the investigation pertaining to the 
helicopter crash indicates clearly that the crash occurred 
in a remote location very far from the claimant's unit and 
could not have been witnessed by any other members of the 
claimant's unit.  The report further clearly indicates that 
there was one individual, not the appellant, who was an 
observer in the aircraft on the day of the accident and who 
was the sole survivor.  Moreover, when the official report's 
recitation of the location and circumstances of the accident 
is juxtaposed with the appellant's military occupational 
specialty as a truck driver, the report makes it clear that 
it is highly unlikely that the appellant would have had any 
duties associated with the crash or the recovery of the 
aircraft.  Finally, when the claimant was requested to 
provide further information to support his assertions 
concerning this event, he failed to do so.  Therefore, the 
Board finds the lay evidentiary assertions concerning this 
event as an alleged stressor are not supported by credible 
evidence.

Because the preponderance of the evidence is clearly against 
the claim, the appeal will be denied.  


ORDER

The appeal is denied.



		
	Richard B. Frank 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

